Citation Nr: 1511560	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-33 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Nebraska-Western Iowa Health Care System in Lincoln, Nebraska


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Faith Regional Health Services from October 1, 2011 to October 2, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from May 2007 to May 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Nebraska-Western Iowa Health Care System which denied the Veteran's claim of entitlement to payment or reimbursement of unauthorized medical expenses incurred at Faith Regional Health Services from October 1, 2011 to October 2, 2011.

The Board notes that, in addition to the paper claims file, it has reviewed the paperless, electronic claims file associated with the appellant's claim. 

The Veteran had initially requested a hearing before the Board.  However, after having been scheduled for her requested hearing, which was to have been held in July 2014, the Veteran failed to appear for the hearing and did not show good cause as to why she was unable to appear, nor did she submit a timely request to reschedule her hearing.  Her hearing request is therefore deemed to have been withdrawn by her actions.

The Board is aware that the Veteran submitted a VA Form 21-22 attempting to appoint Madison County Veteran Service Officer, Mike Smith, as her representative.  However, by letter dated in January 2013, the RO notified the appellant that she was not recognized as her power of attorney.  Accordingly, the appointment of Mike Smith is invalid and Veterans of Foreign Wars of the United States (VFW) remains as the Veteran's duly appointed representative. 38 C.F.R. § 14.631. 





FINDINGS OF FACT

1.  Medical care was provided to the Veteran at a private facility from October 1, 2011 through October 2, 2011.

2.  There was no prior authorization for the medical services in question.

3. The medical care that the Veteran received from October 1, 2011 through October 2, 2011 was not for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at a private medical facility from October 1, 2011 through October 2, 2011, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000-1008 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Board is satisfied that all relevant facts regarding the claim on appeal being addressed herein have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify or assist. This case concerns a legal determination of whether the Veteran is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§ 1725 or 1728. Accordingly, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) which describe VA's duty to notify and assist claimants in substantiating a claim for VA benefits do not apply. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In Barger v. Principi, 16 Vet. App. 132, 138 (2002) (involving waiver of recovery of overpayment claims), the U.S. Court of Appeals for Veterans Claims (Court) held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements. Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124 , the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132.

The Board finds that VA provided the Veteran an opportunity to submit evidence establishing amounts owed to the Faith Regional Health Services for medical services provided in October 2011, and she has provided statements and evidence explaining the circumstances of leading up to the receipt of medical treatment provided that day.  VA notified the Veteran of the reasons and bases for its denial in October 2011 decisions, notified the Veteran of his appellate rights and issued a February 2012 statement of the case addressing the appeal.  The Veteran has not made the Board aware of any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran. 



Law and Analysis

The Veteran seeks payment or reimbursement for private medical care that she received from October 1, 2011 through October 2, 2011 for abdominal pain.  She asserts that since she is service-connected with a combined disability rating of 100 percent during the time period in question, she should be reimbursed for care received at a private facility after complaints of abdominal pain.  It is neither contended, nor suggested by the record, that the Veteran had any prior authorization from VA to receive the medical care she was provided on that date.  She argues that the pain for which she sought treatment was of such severity that emergency care was needed.  She further argues that because she needed immediate medical care, she sought private treatment from the nearest facility and that the available VA facilities were too far away.  She believes, therefore, that the VA should reimburse her for the care he received.  See Notice of Disagreement received in December 2011.

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54 (2014); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination. Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

The law provides that, in connection with its statutory obligation to provide medical services to appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.  Pursuant to 
38 U.S.C.A. § 1703(a) (West 2014), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in 
[38 U.S.C.A. § 1710], may contract with non-Department facilities in order to furnish" certain care, including: "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3) (West 2014); 38 C.F.R. § 17.52 (2014).

The record shows that on October 1, 2011, the Veteran presented to Faith Regional Health Services emergency room for abdominal pain.  Payment of emergency treatment at Faith Regional Health Services was not authorized by VA.  Accordingly, the Board finds that prior authorization for the private medical treatment received at Faith Regional Health Services on October 1, 2011 through October 2, 2011 was not obtained pursuant to 38 C.F.R. § 17.54 (2014), and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2014).

When the veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2014).  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability.  The Veterans Millennium Health Care and Benefits Act provides payment or reimbursement  for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003. 

Effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of the amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728.  The amendments include making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard. 

Under 38 U.S.C.A. § 1728 (West 2014), VA shall reimburse the expenses of care for eligible veterans, even though not previously authorized, from a private or public (or Federal) hospital not operated by VA, or of any other medical services not previously authorized (including transportation) when there has been:
(a) Care and services not previously authorized that were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (b) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 C.F.R. § 17.120(a) (2014). 

A veteran will be considered eligible under 38 U.S.C.A. § 1728 when he or she receives care for: (a) An adjudicated service-connected disability; (b) Nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (c) Any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; or 
(d) Any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in Sec. 17.48(j). See 38 U.S.C.A. § 1728(a)(2) (West 2014); 38 C.F.R. § 17.120(a) (2014). 

Prior to the October 1, 2011 and October 2, 2011 treatment in question, service connection had been established for seizure disorder with recurrent transient episodes of numbness and paralysis, left side of body with migraine headaches and numbness in the arms and legs, posttraumatic stress disorder, patellofemoral pain syndrome, left and right knee, irritable bowel syndrome, right and left hip strain, and recurrent cellulitis, right side of face.  The Veteran also has a combined disability rating of 100 percent, effective May 2008.  Therefore she may be considered for reimbursement or payment under 38 U.S.C.A. § 1728 for the medical expenses related to the private treatment if the record establishes that such care or services were rendered in a medical emergency and other Federal facilities were not feasibly available. See 38 C.F.R. § 17.120.  

In support of her claim are hospital records showing that on October 1, 2011, the Veteran presented to Faith Regional Health Service with a chief complaint of abdominal pain.  She described that the onset was three weeks prior and that the duration of the pain has been intermittent.  The pain was described as colicky and sharp.  At that time her pain level was a 4.  Upon examination, she was alert and in no distress.  Her temperature was 99.2, pulse was 75, respirations were 16 and blood pressure was 124/70.  There was also nausea associated with the pain. 

A review of the cardiovascular and genitourinary systems was completely negative. Examination revealed mild abdominal tenderness localized to the right upper quadrant and epigastrium.  The evaluation also included an abdominal ultrasound and x-ray.  The impression was abdominal pain.  

A nursing assessment completed approximately 2 hours later, on October 2, 2011, showed moderate abdominal tenderness.  The Veteran maintained that the onset was three weeks prior and that the pain is unchanged since onset.  The pain was still described as a level of 4 out of 10.  Upon examination, she had moderate abdominal tenderness.  Her temperature was 98.5, pulse was 72, respirations were 16 and blood pressure was 111/52.  Nausea, vomiting, diarrhea, and fever were reported to be associated with the pain. 

There was no indication that the Veteran's abdominal pain had progressively worsened during her time in the emergency room and no treatment was rendered.  The reports indicate that that the Veteran's status improved.  Upon discharge, the Veteran's status was good and stable.  She was discharged home with pain medication and the discharge diagnosis was abdominal pain.  The Veteran was instructed to follow up with her provider at VA.  

In October 2011, the Veteran was informed that payment would not be made for the medical treatment received from October 1, 2011 to October 2, 2011.  The Veteran requested reconsideration of the initial denial and in February 2012, the Veteran was informed that the original denial was upheld. 

Based on a review of the record, the Board finds that payment or reimbursement of the unauthorized medical expenses incurred from October 1,2011 to October 2, 2011, is not warranted.  Initially, the Board finds that there is no indication from the record that the Veteran attempted to contact VA for treatment on those days.  Indeed, she has not contended that she sought preauthorization from VA or that she contacted a VA facility and was refused. 
  
As discussed above, the Veteran has a total disability rating as a result of  her service-connected disabilities, therefore the first criteria under 38 U.S.C.A. § 1728 for reimbursement have been met.  However, the evidence does not establish that the unauthorized private medical treatment the Veteran received from October 1, 2011 to October 2, 2011 constituted a medical emergency.  Such opinion is supported by the emergency department records.  

The Veteran argues that she suffered great abdominal pain and felt like someone had inserted knife into her side and ripped it down from her shoulder to hip.  While the Veteran is competent to report experiencing abdominal pain (see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis)), the Board finds her argument less than credible.  The emergency department records show complaints of abdominal pain of moderate severity of no more than 4 out of 10 upon presentation to the emergency room and there was no indication that the Veteran's abdominal pain had increased in severity over the three weeks prior.  In this case, the, the medical findings and complaints at the time of presentation to the emergency room are more credible and probative than the Veteran's current contentions.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]. 

Rather, the evidence shows that the Veteran reported to the emergency department because of an intermittent abdominal pain which she had been having for three weeks.  By her own report at the emergency department and as evidenced by the VA treatment records, the Veteran had previously been seen at a VA facility for the same complaint and was awaiting test results.  The record further reflects that the Veteran underwent an abdominal CT scan at VA prior to October, 2011, the report of which provides an impression of indeterminate left hepatic mass, likely a hemangioma, probable right ovarian cysts, and small free fluid in the pelvis. 

The Board finds that the Veteran's abdominal pain was not a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would be hazardous to life or health.  See 38 U.S.C.A. §§ 1725(f)(1)(B), 1728(c). 

The Board's conclusion in this regard is buttressed by the October 1, 2011 triage acuity which was noted to be urgent, not emergent.  Thus, the evidence at the time of the Veteran's presentation for treatment indicates that she was not in a state that required emergency treatment.  While the Board acknowledges that the Veteran's abdominal pain may have required medical attention, the treatment does not meet the requirements for emergency services under 38 U.S.C.A. § 1728 & 38 C.F.R. § 17.120. 

Because the Veteran does not meet all three requirements under 38 U.S.C.A. § 1728, entitlement to reimbursement or payment by VA of the cost of unauthorized medical treatment provided from October 1, 2011 to October 2, 2011 , must be denied under these provisions.  The Board need not go into whether the Veteran meets any of the other criteria, as the failure to meet one of them precludes payment. 

The Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.  

However, eligibility for reimbursement under the Veterans Millennium Health Care and Benefits Act also requires that the treatment be for a medical emergency.  For the reasons set forth above, the Board has concluded that the Veteran's condition prior to her emergency room visit was deemed non-emergent in nature and there is no indication that to delay treatment would have been hazardous to her life or health.  There is no medical evidence to the contrary.  To the extent that the Veteran asserts that her hospitalization constituted a medical emergency, her lay opinion is refuted by the medical evidence of record, as discussed above. 

Again, the Veteran does not satisfy at least one of the requisite criterion set forth above, and thus reimbursement under the provisions of 38 U.S.C.A. § 1725 & 38 C.F.R. § 17.1002 cannot be granted.  There is no evidence that the Veteran contacted VA prior to going the private hospital.  In the absence of evidence that the expense of the private hospital care was rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and as all the criteria must be met in order to establish entitlement to payment or reimbursement of medical expenses under the statute, the Board need not discuss further the criterion of whether a VA or other Federal facility was feasibly available, or other criteria.  

There is no reasonable doubt which may be resolved in the Veteran's favor.  The claim for reimbursement of unauthorized medical expenses incurred at Faith Regional Health Services from October 1, 2011 to October 2, 2011 must be denied.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Faith Regional Health Services from October 1, 2011 to October 2, 2011 is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


